DETAILED ACTION
Status of Application
1.	The claims 1-7 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 12/12/2019 and 07/06/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misu et al (JP 11043826 A).
	Regarding claim 1, Misu et al teaches alumina fibers that contain (comparative example 4) 715.9 ppm sodium and 66.2 ppm calcium as impurities (see Table 2, comparative example 4). As the molar mass of sodium oxide (Na2O) is approximately 62 g/mol and the atomic weight of sodium is approximately 23 g/mol, the sodium oxide content in the alumina fibers would be 715.9 x62/(23x2) = 965 ppm. Thus, the sodium oxide content of the Misu alumina fiber falls within the corresponding range of instant claim 1. The molar mass of calcium oxide (CaO) is approximately 56 g/mol and the atomic weight of calcium is approximately 40 g/mol; the calcium oxide content in the alumina fibers would therefore be 66.2x56/40 = 92.7 ppm. The ratio A/B of sodium oxide to calcium oxide for said Misu et al embodiment is therefore 10.4. Each limitation of instant claim 1 is thus met by the teachings of Misu et al, and the claim is anticipated by the prior art of record. 
	Regarding claim 2, the alumina content of the aforementioned Misu et al comparative example 4 fibers, shown in Table 2, is 72 wt%. 
	Regarding claims 4 and 7, the alumina fibers taught by Misu et al are made into fiber aggregates (see paragraph 0046).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 3 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Misu et al (JP 11043826 A) in view of Ohshima et al (US 2015/0251163).
	Regarding claims 3 and 6, the claims differ from Misu et al as applied above because Misu does not specify a mullitization ratio of the inventive alumina fibers. However, it would have been obvious to one of ordinary skill in the art to modify Misu et al in view of Ohshima et al in order to use the mullitization ratio taught therein, because Ohshima et al teaches an alumina-based fiber mass having similar compositional features as the fibers of Misu, and teaches that fiber strength decreases when the mullite formation rate of alumina fibers is greater than 5% (see paragraph 0012). This teaching would provide one of ordinary skill with motivation to use a mullite ratio of 5% or lower with the Misu alumina fibers in order to maximize fiber strength by avoiding the strength decrease taught by Ohshima. One would have had a reasonable expectation of success in the modification because Ohshima and Misu are drawn to equivalent types of alumina fibers use in the formation of polycrystalline bodies. All limitations of instant claims 3 and 6 are therefore met by the teachings of the prior art of record, and the claims are obvious and not patentably distinct. 
Regarding claim 5, the claim differs from Misu et al as applied above because Misu does not teach a gripping material that comprises the inventive alumina fibers. However, it would have been obvious to one of ordinary skill in the art to modify Misu et al in view of Ohshima et al in order to use the Misu fibers in such a gripping material, because, as discussed above, Ohshima teaches a similarly composed alumina fiber used in the preparation of equivalent polycrystalline bodies, and further teaches that fiber aggregates obtained using alumina fibers are used as a holding member for an exhaust gas purification device (see claims). This teaching in Misu would provide motivation for also using the Misu fibers in such gripping/holding materials because doing so would provide an advantageous application for the fibers. One would have had a reasonable expectation of success in the modification because Ohshima and Misu are drawn to equivalent types of alumina fibers use in the formation of polycrystalline bodies. All limitations of instant claim 5 are therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Conclusion
10.	No claim is allowed.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW30 July 2021